187 Mich. App. 253 (1990)
466 N.W.2d 286
GOLDSWORTHY
v.
McCAUSLAND
Docket No. 117642.
Michigan Court of Appeals.
Decided September 24, 1990.
Approved for publication January 29, 1991, at 9:15 A.M.
Bergesen & Rowe (by James E. Bergesen and Theodore C. Timmis), for the plaintiff.
*254 Chandler, Bujold & Chandler (by Frank J. Bujold), for Ernest and Julia McCausland.
Before: REILLY, P.J., and CYNAR and WAHLS, JJ.
PER CURIAM.
Plaintiff appeals as of right from an order of the circuit court granting summary disposition in favor of defendants Ernest and Julia McCausland. We affirm.
In his complaint, plaintiff alleges that on or about December 6, 1987, he was assaulted and battered by a security guard employed by defendant Jabar Security and Detective Agency, Inc., on property owned by the McCauslands and leased to defendant Elba, Inc. Defendant Elba operates a business known as Harpo's Concert Theatre on the premises, and contracted with Jabar to provide outside security for its patrons. There was no contractual relationship between the McCauslands and Jabar.
Plaintiff claims that the McCauslands knew or should have known of an ongoing pattern of violence on the leased property, but negligently failed to take any action to correct the problem. However, we agree with the trial court that on the basis of Williams v Detroit, 127 Mich App 464; 339 NW2d 215 (1983), the McCauslands, as landlords, had no duty to provide security services of their own on the leased premises. There are no common areas over which the McCauslands may have had a "slight" duty to investigate possible dangerous conditions and take preventive measures. See Williams v Cunningham Drug Stores, Inc, 429 Mich 495, 502, n 17; 418 NW2d 381 (1988) (distinguishing Samson v Saginaw Professional Building, Inc, 393 Mich 393; 224 NW2d 843 [1975]).
Nor do we find under these facts that the McCauslands had a duty to take action directly *255 against defendant Elba on the basis of Clark v Texaco, Inc, 55 Mich App 100; 222 NW2d 52 (1974), cited by plaintiff. The McCauslands were not involved in any way with Elba's business; consequently there is no question of fact which would give rise to a claim of agency by estoppel or apparent authority. See Green v Shell Oil Co, 181 Mich App 439; 450 NW2d 50 (1989).
Affirmed.